Per Curiam:
This ease was submitted without argument. As we view it, there is nothing in it upon which an argument could have been constructed. The contention that the report of the auditor is illegal and void because the fund was not in court, and that therefore the court had no jurisdiction to make distribution, has the merit of novelty, but nothing else. The fund for distribution was in the hands of an assignee for creditors; he had filed' his account, and the learned court below appointed an auditor to make distribution of the balance in his hands. In such ease, the money is never paid into court, but is distributed as in the case of funds in the hands of an executor, administrator, or other trustee.
The learned auditor was entirely justified by the evidence in finding that the appellant was not a mechanic or laborer entitled to have his wages paid out of the fund for distribution, under the act of April 9, 1872.
It is seldom we have a case before us so utterly void of merit as this.
Decree affirmed, and the appeal dismissed, at the costs of the appellant.